Per Curiam.
This court has consistently held that the claim that an examination before trial ought not to be had because it might result in compelling the witness to give evidence against himself, is not a proper ground for denying the examination. The right to refuse to incriminate oneself is a personal right and must be claimed at the time the questions are asked. (Nichoff v. Star Co., 134 App. Div. 473; Bioren v. Canadian Mines Co., 140 id. 523; Peterson v. Fowler, 143 id. 282; Ryan v. Reagan, 46 id. 590.) The orders appealed from should, therefore, be reversed, with ten dollars costs and disbursements, and the motions denied, with ten dollars costs. Present — Clarke, P. J., Dowling, Finch, MeAvoy and Martin, JJ. In each case: Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. The date for the examination to proceed to be fixed in the order. Settle order on notice.